United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60075
                           Summary Calendar



SOHAIL MOHAMMAD SYED,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 188 207
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sohail Mohammad Syed petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying his application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).    This court lacks jurisdiction to

consider the denial of Syed’s application for asylum because the

BIA denied the application as untimely.       8 U.S.C. § 1158(a)(3).

     Syed does not challenge the adverse credibility finding

which formed the basis for the denial of his applications for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60075
                                -2-

withholding of removal and protection under the Convention

Against Torture (CAT).   He has therefore abandoned any such

challenge.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993); see also Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.

2003).

     PETITION DISMISSED FOR LACK OF JURISDICTION.